AO 245B (Rev. 02/08/2019) Judg1nent .in a Criminal Petty Case (Modified)                                              FIL
                                         UNITED STATES DISTRJCT COUR                                                   MA~    2 2 2019
                                                SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                          JUDGMENT IN~
                                       v.                                     (For Offenses Con1mitted On or After November I, 1987)


                          Francisco Javier Garcia-Gaspar                      CaseNumber: 3:19-mj-21397

                                                                              Julie A Blair
                                                                              Defendant's Attorney


REGISTRATION NO. 84203298
THE DEFENDANT:
 lZI pleaded guilty to count( s) 1 of Complaint
                                 ----"------------------------._-'--
 D was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                         Nature of Offense                                                       Count Number(s)
8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                             1

 D The defendant has been found not guilty on count(s)
                                                                           ~------------------
 0 Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                       ~ TIME SERVED                       D _ _ _ _ _ _ _ _ _ days

 IZl Assessment: $10 WAIVED lZI Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation oi; rem9yal.                    C. +e
                                                                                                 _s - () Ci '2. (->et ,r +
 D court recommjndr:d~fendoot, be .deported/r,i;rµ°!ved with relative, fvl Cl V tl YI · 0 V .
  =t '
      1 l)
      I Cf ()1
               ·~ ";:
                  v
                     mr )_
                         3      I Y ( ~ L/!,;.l 0 '-I d-'lo
                               'f · . ( ·~~
                      I·:'.:> c- 5
                                   8
                                        0
                                            Lf 0 () ·ci •1 n 0--'\
                                               o · U' o-. - , 6 )
                                                                          ,(!
                                                                          f'--0
                                                                                  v ..J-"
                                                                                      l V
                                                                                              tJ{
                                                                                                '~'(
                                                                                                      charged in case
                                                                                                         II Co ,       ' ,
                                                                                           · Y Tl. .) - H f' V\!' c I ?\_

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Friday, March 22, 2019
                                                                            Date oflmposition of Sentence

       .
Received
             ,




                 .
                     '.

                    /~ ,/
                 DUSM( __,
                              ~~~/'",
                              --
                                                                             -II!~
                                                                            HONORABLE F. A. GOSSETT III
                                                                            UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                       3:19-mj-21397
